Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-15 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1, 13 and 15 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest determining/configuring candidate resources to which a bitmap related to a sidelink resource pool is applied based on the information related to the TDD configuration; transmitting, to the second device, a physical sidelink shared channel (PSSCH) based on information related to the TDD slot configuration in the PSBCH, wherein the starting symbol of the sidelink symbols included in each of the plurality of slots and the number of the sidelink symbols included in each of the plurality of slots are configured to be the same in the sidelink resource pool.
It is noted that the prior art of record shows transmitting PBSCH with information regarding TDD configuration and resource pool (Kim et al, US 20210234663 and Zhang et al, US 11122530).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 13 and 15.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467